ae

Case 5:16-cv-00622-BKS-DEP Document 145 Filed 06/21/19 Page 1 of 3

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

ELIJAH JOHNSON,

Plaintiff, 5:16-cv-00622 (BKS/DEP)
V.
POLICE OFFICER MAURO, POLICE OFFICER
LASHOMB, and POLICE OFFICER QUONCE,

all sued herein in their capacity as individuals,

Defendants.

 

Hon. Brenda K. Sannes, United States District Judge:

VERDICT SHEET

Page 1 of 3
Case 5:16-cv-00622-BKS-DEP Document 145 Filed 06/21/19 Page 2 of 3

Question 1

Section 1983 Excessive Force/Failure to Intervene

Do you find that plaintiff Elijah Johnson has proven by a preponderance of the evidence each
and every element of his Fourth Amendment claims under 42 U.S.C. § 1983 for excessive force
or failure to intervene, as described in the Court’s instructions, as against:

Defendant Joseph Mauro? YES x NO
Defendant William LaShomb? YES NO \
Defendant Gordon Quonce? YES NO x

If you answered YES to any part of Question 1, proceed to Question 2.

If you answered NO to all of Question 1, your deliberations are complete, and you do not
need to answer Questions 2 and 3. The Foreperson should sign and date this Verdict Sheet
and inform the Court Security Officer that a unanimous verdict has been reached.

Question 2

Compensatory Damages

What amount, if any, do you award as compensatory damages against the defendant(s) for
injuries that were proximately caused by the use of excessive force? If one or more of the
defendants are found liable to the plaintiff Elijah Johnson on his excessive force or failure to
intervene claim, the liable defendants (if more than one) are jointly and severally liable for
whatever compensatory damages you determine the plaintiff has suffered. Accordingly, the jury
should calculate a single sum for the plaintiff's compensatory damages. (Please Note: If you find
that plaintiff Elijah Johnson’s rights were violated, but that he did not sustain any damages, then
you must return an award of damages in the sum of $1.00).

s 45 06@
Proceed to Question 3.

Question 3

Punitive Damages

Do you find that plaintiff Elijah Johnson is entitled to an award of punitive damages against
Defendant(s)?

Defendant Joseph Mauro? YES Xx NO
Defendant William LaShomb? YES NO ¥
Defendant Gordon Quonce? YES NO x
Case 5:16-cv-00622-BKS-DEP Document 145 Filed 06/21/19 Page 3 of 3

The Foreperson should sign and date this Verdict Form and inform the Court.Security
Officer that a unanimous verdict has been reached.

 

Date: 21 SUN \A

 

Foreper

  
